         '                                           '                       ' • //'1?~
                                                                                   1
  ; ( ~ ?'of ~5!p rn7                                Ahli_)~;:          ')fi,/0lf/ Fi
-f/7Jll-Hq~/J-/\7J -O? .' t                 · o/V · ~ _ , A ~       r   on·~ ~
  !!,        i.
  !~~;:
    '
        \ .~· . . : ~."'.~.::.:L.... ~ ..::~:;:ff/       <fi-/7 96' '<R SN .f 7<J(jj ?S   +u ~ OJ::
                                                                             ctif -z ~- g     ·aa
                       /707                ()
                  Case 1:20-cv-05544-NLH Document 36 Filed 01/25/21 Page 1 of 8 PageID: 680
 Case 1:20-cv-05544-NLH Document 36 Filed 01/25/21 Page 2 of 8 PageID: 681



                          Appeal No.___,,._ _ _ _ _ _ __

                     IN THE UNITED STATES COURT OF APPEALS
                            F•)R THE THIRD CIRCUIT.




                         1n re Robert Edward Whiteside


                       Emergency Hardship Relief

                         PETITION FOR WRIT OF MANDAMUS
                      to the Uni.ted States Di.strict Court
                     for the Camden Di.strict of New Jersey


           (Related to DNJ Civil No.: 1:20-cv-005544-NLH)




               Submitted Under Rule 21, Fed. R. App. P.



I ask this Honorable Court to               Pro Se Litigant Contact Info.:
construe liberally my petition
in light of the fact                          Robert Edwtcd Whiteside
that i am a prose litigant,
pursuant to:                                  Fed. Reg, No. 59278-056
Haines v. Kerner, 404 US 51.9
(Jan. 13, 1972),·                             Fort Dix Federal Prison
("defendant's pleadings construed
liberally than others                         Joint Base Mdl, NJ 0861+0
presented by lawyers ... ")
                                              1-609-723-1200
                                              Unit Team for hoiusi.ng unit 5741
           Case 1:20-cv-05544-NLH Document 36 Filed 01/25/21 Page 3 of 8 PageID: 682

                                Case No. : 1 : 20-cv-05544-NLH
- - - - - - - - - - - - - - - - - - ISSUE P R E S E N T E D - - - - - - - - - - - - - - - - -
                      Ori.gtnally,   on 5/5/2020 I    filed a peti.ti.on for Writ of :Habeas
                                                     ~

           Corpus/Covi.d-19/Compassionate release i.n light of the high risk da~ger of

          . possible irreparable harm/death due to my compound, co-joining vul~erable
           medical conditions:

              1. Crohns i.mrnuno-defici.ency disease (BOP Medi.cal Desi.gnati.on G47.33)
              2. With further increase of i.mrnuno-defi.ci.ency pursuant to the application
           of medically required i.mmuno-suppressi.ve medication.

               3. Obstructive Degenerative Sleep Apena (BOP medical designation K5090)
           pursuant to a constricted esophagus

                 4.     A pre-di.sposi.ti.onary history of persistently,    reoccurring,   and

           subsistent lung infections.

               5. Body Mass Index (BMI) of 27. 1:New CDC gui.deli.nes now list BMI of 25-

           30 as being at a heightened risk of severe; illness i.f infected by COVID-19.

           ~•n'n':All of my medical condi.ti.ons are substantiated by BOP medical records.1dn':

                Addi.ti.anally I have provided the Court with:

           1. Sad.sfactory Exhaustion of Admi.ni.strati.ve Remedies.

           2. Provided extraordinary and compelling reasons warranting compassionate
                                                                                       '
           release.

           3. Providing supporting documents i.n full consideration · of the § 3553(a)

           factors that warrant compassionate release:
              (a.) Recidivism Score of +2

                (b.) BOP Computation data sheet showing (18) months remaini~g "in
                                                                                       i
           custody" before release to (6) month half-way house. (75.5% of st~tutory

           term served)

              (c.) Rehabilitative/Restorative Justice

              (d.) Indivi.dtial Re-entry Plan (IRP)



                                                     1 of 5
Case 1:20-cv-05544-NLH Document 36 Filed 01/25/21 Page 4 of 8 PageID: 683


   (e). The Need of Sentence Reduction to Balance The Scales of Justice.

   (f.) Progressively Degrading Chronic Medi.cal Conditions

   (g.) Chronological Hi.story of My Incarceratory Case

   (h.) Major Evi.denti.al Mi.ti.gating Points of My Incarceratory Case

   (i..) The Reality of The BOP' s Gross Mi.smagement of Covi.d-19 Mi.ti.galti.on at
                                                                            I
Fort Dix Prison

   (j.) Grievous COVID-19 Events of 12/16,17/2020 at Fort Dix Prison

   (k.) Medi.cal Report: ''Who Gets The Sickest From COVID 19"

   (1.) Medi.cal Report: "The Lasting Damage of COVID-19"

   (m.) Medi.cal Report: "PTSD Link To Dementia"

   (n.) Medi.cal Report: "Pfizer's Research: Effectiveness of Vaccine on

Immune Deficient Patients"

      Due to the First Step Act of 2018 - as most di.strict and appellate

courts have been in concurrence: That not only does the court now have
                                                                  ,,
authority to find extra ordinary and compelling reasons other than those

expressly i.denti.f i.ed in the commentary to USSG § 1B1 .13, additionally,

judges i.n the First, Sixth, and Seventh ci.rcui._ts concur that the old policy

statement is no longer applicable to compassionate release requests f[_led by

inmates pursuant t:o enactment of the First Step Act of 2018. In           0.s.    v.

Jones, No. 20-3701, 2020 WL 6817488 (6th Cir. No~. 20, 2020),- The central

holding of opinion was that the di.strict courts are not required to look to

USSG § 1B1.13 when evaluating compassionate release motions brought by

        inmates. That in fact the old policy was not "applicable'           ',.
                                                                            1
                                                                                  Thus

        di.s2i.nct judges have "full discretion" to define "extra ordinary and

        compelling" without consulting the policy statement found at USSG §

        1b1.13.   The    Seventh   circuit     issued   a   similar   decision      on

        compassionate release in U.S.    v.   Gunn the very same afternoon. (U.S.




                                     2 of 5
Case 1:20-cv-05544-NLH Document 36 Filed 01/25/21 Page 5 of 8 PageID: 684

       v. Gunn, No.20-1959, 2020 WL 6812995 (7th Cir. Nov. 20, 2020)). The

       long-tenured     and   through      Judge    Easterbrook       authored    the    Gunn

       decision. According to Judge Easterbrook, the Sentencing Commission
       has not yet issued an applicable policy statement to defendants

       request for compassionate release. As Judge Easterbrook states:
                                                                I

                                                                                    I'
       "[A]ny      decision   is   "consistent       with"      a    non-existent   !policy

       statement".

                 The attorney defending Fort Dix Prison/Warden Ortiz did not

       object to any of my arguments for compassionate :i;elease. They only
       proposed that my motion should be dismissed on some technicalities.

       At that poi.mt, fearing my perfectly valid legal claim of merit would

       be dismissed ,for some mi.nor technicality, I requested, on 8/3/2020,

       a pro bono attorney. The motion was set to be heard on 9/8/2020, yet

       that day came and went, and no decision to appoint cound.l was
                                                                                    '
       rendered. I did not know what was going on, or what I should do

       next. I again wrote to the Court requesting the status of pr;-o bono         I




       appointment.     That was 10/15/2020.          Then on 11/19/2020 pro bono
       council was granted, yet to this date no attorney has been a~signed

       to my case. In the mean time I could die i.n prison waiting for a
                                                                                    I
                                                                                    1
       decision for compassionate release to be rendered, and tha t with
       only (18) mbnths remaining before being released to (6) month half-

       way house.

                 So in brief summary, with all these aforementioned co-Joining
             \                                                                      I
       . factors of mutually supporting merit, (7) months have passed in this

       emergency      situation    since    I      originally       filed   for   emergency

       hardship/compassionate release, yet have not received a decision

       from the Honorable Court. Thus I am now in a much more perilous




                                        3 of 5
Case 1:20-cv-05544-NLH Document 36 Filed 01/25/21 Page 6 of 8 PageID: 685


        situation 'than      before,   now   that   C0VID-19   is   again   spreading
        exponentially at Fort Dix Prison.

             I assert that this writ should issue because of the dangerous,
                                                                              I


       high risk possibility of irreparable harm/death to my person due to    1
                                                                              I
                         .                                                    ;
        C0VID-19 contagion rapidly spreading inside Fort Dix low sfcuri.ty

       prison, in light of my vulnerable predi.sposi.ti.onary, narrowly drawn,

       case-specific, co-joining, compound medical conditions.

                The action of the di.strict Court in my specific case is the

        inaction in rendering a decision in this dangerous situation of

       confinement I am in, as confined at Fort Dix low security prison.

        If writ is not issued, I could very well be damaged/expire before a

       correction could be issued on appeal from a final judgement.

                   I   assert that the totality of the merits of my claim

        overwhelmingly       clear the bar for a favorable decision in granting

       compassionate release that I might there after isolate, alone in my

       own home an_d self protect myself.

             Further this may well be a naval, and important question. of law

       whose timely resolution will aid in disposition of future cases.

                In conclusion, I have presented overwhelming evidence that
                                                                              I

        satisfactorily supports the merits of my claim, and being a pro se
        litigant, if I committed some technical errors, I beg the pardon of

        the Court, and hope, given the di.re situation I am in, said errors,
                                                                              1.
                                                                              I,
        if exi.stant, would not prevent an Honorable Court from reaching the

       merits      of my claim for emergency hardship relief/compassionate

        release.                                                              I

                                                                              I
                   With Covid-19 now raging at Fort Dix Prison, 1 again       1




        respectfully request that my request for compassionate release be
                                                     )


                                       4 of 5
 Case 1:20-cv-05544-NLH Document 36 Filed 01/25/21 Page 7 of 8 PageID: 686


         granted.




         Submitted with the utmost Respect to the Honorable Court




         Robert Edward Whiteside

         Federal Reg. No. 59278-056




         ,•n"~'tl'ypewriter malfunctions: indenting the second half of my motion

         during printing. I ask the Court if It would please pardon this
         unavoidable technical malfunction.




1 ~§k thl§ J:l§Horable Court to construe liberally my petition in light of the
fact that I am a prose li.ti7ant. pursuant to: Haines v. Kerner, 404 US 519
(Jan. 13, 1972), ("defendants pieadings construed liberally than others
presented by lawyers~ .. ")


                                   5 of 5
Case 1:20-cv-05544-NLH Document 36 Filed
                                   {.,•
                                         01/25/21 Page 8 of 8 PageID: 687




                         S9-·2--=re;¢,Sf; .
                   /), 5. D,~·-lr,cf Catrl-
                   kfftJ: tierk /) f Ufl,{rf
                     ~ o·:_Bo~ i-~1
                    ~ du, 1 tJ T IP g 1efJ f
                               u sA-
                                              JJ, II ii ,}hj1h11'•u•11lh1Jj!J 1i 1J hJ), 1111;:ffffJI 111 r, JI ,jl 1JI
